Name: Commission Regulation (EEC) No 472/91 of 27 February 1991 amending Regulation (EEC) No 625/78 on detailed rules of application for public storage of skimmed-milk powder
 Type: Regulation
 Subject Matter: distributive trades;  processed agricultural produce
 Date Published: nan

 28 . 2. 91 Official Journal of the European Communities No L 54/35 COMMISSION REGULATION (EEC) No 472/91 of 27 February 1991 amending Regulation (EEC) No 625/78 on detailed rules of application for public storage of skimmed-milk powder Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit laid down by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1 968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 3641 /90 (2), and in particular Article 7 (5) thereof, Whereas, as provided for in Commission Regulation (EEC) No 625/78 (3), as last amended by Regulation (EEC) No 426/91 (4), payment for skimmed-milk powder bought in by the intervention agency is to be made within a period commencing the 45th day after the date on which the skimmed-milk powder was taken over and ending on the 65th day thereafter ; whereas, given both the current market situation and the likely trend in intervention stock levels and prices, intervention should be made less attrac ­ tive ; whereas, therefore, the abovementioned periods should be increased to 120 and 140 days respectively, HAS ADOPTED THIS REGULATION : Article 1 In Article 2 (4) of Regulation (EEC) No 625/78 , '45th' and '65th' are replaced by ' 120th' and ' 140th' respectively. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply to payments made as from the date of its entry into force. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 February 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148, 28 . 6 . 1968, p. 13 . (2) OJ No L 362, 27. 12. 1990, p. 5 . (3) OJ No L 84, 31 . 3 . 1978, p . 19 . O OJ No L 50, 23. 2. 1991 , p . 12.